Appeal by the defendant from a judgment of the Supreme Court, Kings County, (Firetog, J.), rendered April 8, 1993, convicting him of attempted murder in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly admitted into evidence photographs which depicted the crime scene. These photographs were admitted to illustrate and corroborate the witnesses’ descriptions of factors such as the location of the street lights and the distance between themselves and the defendant. There is no indication in the record that the photographs were admitted for the sole purpose of arousing the emotions of the jury (see, People v Wood, 79 NY2d 958; People v Stevens, 76 NY2d 833; People v Delle*789mand, 205 AD2d 551; People v Harrison, 207 AD2d 359; People v Ponce, 213 AD2d 725).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Pizzuto, J. P., Joy, Friedmann and Goldstein, JJ., concur.